Citation Nr: 0709981	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for the residuals of a 
concussion.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of chest shrapnel wounds with multiple foreign 
bodies.

3.  Entitlement to a compensable rating for residuals of 
shrapnel injury to the head, for the period from October 18, 
1979 to December 15, 2002.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shrapnel injury to the head, for the period from 
December 16, 2002.

5.  Entitlement to an effective date prior to October 18, 
1979, for the grant of service connection for residuals of a 
shrapnel injury to the head.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to November 1967. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, in pertinent 
part, denied service connection for a concussion and granted 
service connection for residuals of a shrapnel injury to the 
head (0 percent) and residuals of a chest shrapnel wounds 
with multiple foreign bodies (10 percent).  In September 
2003, a decision review officer (DRO) increased the rating 
for residuals of a shrapnel injury to the head to 10 percent 
(effective December 16, 2002).  In June 2005 the case was 
remanded for further development.  						
												
		
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the veteran submitted a hearing election 
form where he requested a Board videoconference hearing.  
There is no indication in the claims folder that such request 
was addressed.  The veteran has not had a prior Board hearing 
on any of the above issues.  To ensure compliance with due 
process requirements, and because videoconference hearings 
are scheduled by the RO, the case is REMANDED for the 
following:

The veteran should be scheduled for a Board 
videoconference hearing before a VLJ 
sitting in Washington D.C.  The case should 
then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


